DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Rotatable polishing member in claims 1-10 
Conditioning member in claims 1-10 and 12-14
First pressing mechanism in claims 1-10 
Control unit in claims 1-10
Pressing mechanism in claims 2-4
First drive mechanism in claims 2-4
Polishing member in claims 12-14
Second drive mechanism in claims 3 and 4
Collection unit in claims 7 and 10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The terms rotatable polishing member and polishing member are interpreted as polishing pad as recited in [0066] of the original specification see also Fig. 15
Conditioning member is interpreted as  element 852 and is a diamond dresser or brush dresser see [0039] of the original specification
First pressing mechanism is interpreted as a movement mechanism 854 see [0040] of the original specification which can be a motor and/or ball screw
Control unit is interpreted as element 900  and can be  computer having a storage unit, a CPU, and an input/output mechanism see [0041] of the original specification
Pressing mechanism is interpreted as element 854 and maybe a motor and/or ball scree, pneumatic type or hydraulic type drive mechanisms see [0040] of the original specification
First drive mechanism is interpreted as holding arm 600 see [0032] of the original specification see also holding arm 600 and/or perpendicular drive mechanism 602
Second drive mechanism is recited in [0014], [0015] of the original specification imparts a linear motion and/or rotating motion like a motor see [0038]  see also [0040] the motor and the ball screw, the drive mechanism of either pneumatic type or hydraulic type, or a combination of those mechanisms.
Collection unit is interpreted as element 300 as shown in Fig. 11 that includes a wiper or scraper 306 see [0056] of the original specification
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12  is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-25 of copending Application No. 15/900140.
Regarding claim 12:	The claims of the co-pending application recite a polisher (polishing device) comprising a polishing member that is smaller than the substrate (see claim 1 of the co-pending application). See claim 1 of the co-pending application recites that a pressing mechanism is used to press the polishing member against the substrate. See 9 of the co-pending application which claims a conditioning member. Claims 12 and 13 of the co-pending application further claim that the polishing member has a disc-like shape whereas claims 14, 15, 21, and 22 of the co-pending application claim that the polishing member has a columnar shape (interpreted as cylindrically shaped). See claim 23 of the co-pending application claims a conical shape or a truncated conical shape while claim 24 of the co-pending application claims a polishing member with a spherical shape.

This is a provisional nonstatutory double patenting rejection.


Claims 1, 5, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-25 of copending Application No. 15/900140 in view of Yoshida et al (US 6,416,617).
This is a provisional nonstatutory double patenting rejection.
Regarding claim 1:	The claims of the co-pending application recite a polisher (polishing device) comprising a polishing member that is smaller than the substrate (see claim 1 of the co-pending application). See 9 of the co-pending application which claims a conditioning member. Claim 1 of the co-pending application further claims a controller (control unit). Claims 12 and 13 of the co-pending application further claim that the polishing member has a disc-like shape whereas claims 14, 15, 21, and 22 of the co-pending application claim that the polishing member has a columnar shape (interpreted as cylindrically shaped). See claim 23 of the co-pending application claims a conical shape or a truncated conical shape while claim 24 of the co-pending application claims a polishing member with a spherical shape.
	The co-pending application fails to claim:
a) 	 that the polishing member is rotatable, 
b)	that the polishing device comprises a first pressing mechanism to press the conditioner against the polishing member, and 
c) 	that the  control unit controls the first pressing mechanism.
The prior art of Yoshida et al teaches an apparatus and method for CMP where a polishing member 103 is rotatable due to the rotation axis 104a see col. 7 lines  44-59 and Figs. 1 and 3-5. The prior art of Yoshida et al also teaches a dresser (conditioner member)  with a first pressing member , a dresser controller 110 (first pressing mechanism) is provided to control the pressure of the dresser 107 against the polishing pad 103 see col. 11 lines 34-47 of Yoshida et al. The control unit 109 (torque monitor 109) controls the dresser controller see the arrows and see the discussion in col. 9 line 26 – col. 11 line 47. The motivation to modify the apparatus according to the claims of the reference application with the teachings of the prior art of Yoshida et al is that the prior art of Yoshida et al  enhances the overall polishing result by ensuring the pad rotates to allow relative movement between the pad and wafer and/or conditioning member and that the pad endures the harsh physical stress of polishing the wafer by being conditioned as needed in-situ. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to ensure the pad rotates to allow relative movement between the pad and wafer and/or conditioning member and that the pad endures the harsh physical stress of polishing the wafer by being conditioned as needed in-situ as suggested by Yoshida et al.

The reference application further fails to teach:


Regarding claim 5:	The polishing device according to claim 1, wherein the control unit is configured to control the first pressing mechanism so that the conditioning is performed at a predetermined cycle in polishing the substrate.  Recall in the prior art of Yoshida et al the control unit 109 (torque monitor 109) controls the dresser controller see the arrows and see the discussion in col. 9 line 26 – col. 11 line 47. The frequency or cycle at which the first pressing mechanism controls the pressure of the conditioning member against the pad is a matter of design choice and the desired quality of conditioning/polishing see the paragraph that joins cols. 9 and 10. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to ensure the control unit of Yoshida et al controls the first pressing mechanism as needed to optimize the pressure of the conditioning member against the polishing to achieve the desired results

Regarding claim 13:	The method according to claim 12, further comprising imparting a linear motion and/or a rotating motion to the conditioning member.  Yoshida et al teaches the rotation of the conditioning member and thus the control of torque. The prior art of Yoshida et al the control unit 109 (torque monitor 109) controls the dresser controller see the arrows and see the discussion in col. 9 line 26 – col. 11 line 47. The frequency or cycle at which the first pressing mechanism controls the pressure of the conditioning member against the pad is a matter of design choice and the desired quality of conditioning/polishing see the paragraph that joins cols. 9 and 10. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to ensure the control unit of Yoshida et al controls the first pressing mechanism as needed to optimize the pressure of the conditioning member against the polishing to achieve the desired results



This is a provisional nonstatutory double patenting rejection.
Claims 2 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-25 of copending Application No. 15/900140 in view of Yoshida et al (US 6,416,617) as applied to claims 1, 5, and 13 above, and in further view of Halley (US 6,227,956).
The apparatus resulting from the combination of the claims of the reference application and the teachings of Yoshida et al were discussed above.
The combination fails to teach:

Regarding claim 2:	Claim 1 of the co-pending application recites a pressing mechanism and a first drive mechanism where the polishing member is moved in a first motion direction parallel to the substrate.
Regarding claim 7:	 The polishing device according to claim 1, further comprising a collection unit for collecting waste generated from the polishing member in performing the conditioning.  

The prior art of Halley is a CMP apparatus with a  collection unit (splash shield 110) and features to move the polishing pad. The polishing  pad 140 of Halley is held by a holding arm (combination of  platform 151, motors 152/156, and drive screws 154/156) see col. 5 lines 9-30 and Figs. 1 and 2. Traverse mechanism 150 is interpreted as the first drive mechanism  while a pressing mechanism combination of pad spindle 144 and unshown motor are mentioned int eh paragraph that joins cols. 4 and 5 of Halley. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to incorporate the splash shield, pressing mechanism, and first drive mechanism as suggested by Halley in the apparatus as claimed by the reference application and modified by Yoshida et al in order to improve the mobility of the pad against the wafer and further enhance the pressing force thereof.

The prior art of Halley further provides splash shield 110 (interpreted as the collection unit) which acts to collect waste from the polishing process to include conditioning as the conditioning is provided in-situ with the polishing process according to the reference application see col. 6 lines 1-6 of Halley. According to Halley the motivation to incorporate the splash shield is to catch the polishing fluids and protect the processing equipment from the harsh process chemicals. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to incorporate the splash shield as suggested by Halley in the apparatus as claimed by the reference application and modified by Yoshida et al in order to catch the polishing fluids and protect the processing equipment from the harsh process chemicals of the polishing method and apparatus.


Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-25 of copending Application No. 15/900140 in view of Halley (US 6,227,956).
The apparatus as claimed by the reference application was discussed above.

The reference application fails to claim a method comprising collecting waste generated from the polishing member while the polishing member is conditioned.
 The teachings of Halley were discussed above. 

Recall Halley provides splash shield 110 which acts to collect waste from the polishing process to include conditioning as the conditioning is provided in-situ with the polishing process according to the reference application see col. 6 lines 1-6 of Halley. According to Halley the motivation to incorporate the splash shield is to catch the polishing fluids and protect the processing equipment from the harsh process chemicals. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to incorporate the splash shield as suggested by Halley in the apparatus as claimed by the reference application in order to catch the polishing fluids and protect the processing equipment from the harsh process chemicals of the polishing method and apparatus.

Claims 3, 4, 6, 8, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-25 of copending Application No. 15/900140 in view of Yoshida et al (US 6,416,617) as applied to claims 1, 5, and 13 above, and in further view of Halley (US 6,227,956) as applied to claims 2 and 7 above, and in further view of Kurisawa (JP 11-179648A using the Machine Generated English Translation provided herewith).
The apparatus resulting from the combination of the claims of the reference application and the teachings of Yoshida et al and Halley fails to teach:

Regarding claim 3:	 The polishing device according to claim 2, further comprising Page 2 of 6Application No. 16/495,010Preliminary Amendment a second drive mechanism for imparting a motion to the conditioning member to have a component contained in a second motion direction perpendicular to the first motion direction, and parallel to the surface of the substrate.  

Regarding claim 4:	The polishing device according to claim 3, wherein the second drive mechanism is configured to impart a linear motion and/or a rotating motion to the conditioning member.  

Regarding claim 6:	The polishing device according to claim 1, wherein the polishing member and the conditioning member are held with a holding arm.  

Regarding claim 8:	The polishing device according to claim 7, wherein the collection unit includes a suction unit for removing the waste generated from the polishing member through suction in performing the conditioning.  

Regarding claim 10:	The polishing device according to claim 7, wherein the collection unit includes a liquid supply mechanism for cleaning the conditioned polishing member, and a liquid collection mechanism for collecting the liquid which has been used for cleaning the polishing member.

The prior art of Kurisawa teaches a polishing apparatus that prevents a reduction in a polishing rate and presents a wafer surface from being scratched by falling debris when debris from the conditioner surface falls off. The apparatus of Kurisawa features a polishing member (polishing pad 1), a conditioning member (condition 6) that is brought into pressure contact with the polishing pad and rotated on the polishing pad via arm 8 (holding arm). According to [0004] the conditioner 6 is attached to the arm 8 and can be moved linearly (up and down and left and right) by a motor drive (second drive mechanism) see also [0023].

 Recall the polishing  pad 140 of Halley is held by a holding arm (combination of 151, 152, and 154 see col. 5 lines 9-30 and Figs. 1 and 2.

Recall Halley features a collection unit 110 but fails to teach a suction unit.

The prior art of Kurisawa teaches a slurry suction unit 10 with a suction port connected to the suction pump 9 and is installed apart from the conditioner 6 see [0007], see also [0012], [0013], [0028], [0033].

The slurry supply port 5 (liquid supply mechanism) of Kurisawa  is located such that it helps to keep the conditioner cleaned according [0024] of Kurisawa. According to [0028] of Kurisawa the liquid is collected.

Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus resulting from the combined teachings of the claims of the reference application and the teachings of Yoshida et al and Halley to provide the second drive mechanism, having both the polishing member and conditioning member be held on a holding arm (respectively) and a collection unit to be provided with the enhanced features of a suction unit, liquid supply mechanism and a liquid collection mechanism as suggested by Kurisawa.

Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-25 of copending Application No. 15/900140 in view of Yoshida et al (US 6,416,617) as applied to claims 1, 5, and 13 above, and in further view of Halley (US 6,227,956) as applied to claims 2 and 7 above, and in further view of Brown et al (US 6,135,868).

The apparatus resulting from the combination of the claims of the reference application and the teachings of Yoshida et al and Halley fails to teach that the polishing device has a collection unit that includes a scraper or a wiper for collecting the waste generated from the polishing member in performing the conditioning.  

The prior art of Brown et al teaches a groove cleaning device for CMP with a  conditioner head 23 that features a conditioning member 27a and brushes 13a which scrape and/or wipe via bristles 31 debris from the polishing member (polishing pad) to improve the longevity of the polishing pad see cols. 3 line 21-col. 5 line 46. The motivation to further modify the apparatus resulting from the claims the reference application and the teachings of Yoshida et al and Halley with the teachings of Brown et al to provide a scraper/wipers (brushes 13a) to enhance the longevity of the polishing pad. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to further modify the apparatus resulting from the claims the reference application and the teachings of Yoshida et al and Halley with the teachings of Brown et al.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 5, 6, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanase et al (US 8,915, 768).
Regarding claims  1 and 12:	The prior art of Yanase et al (gear grinding machine 1(polishing device) comprising a polishing member (grinding wheel 14) that is smaller than the substrate see Figs 1-3. The apparatus of Yanase et al also features a conditioning member (disc dresser 32). Yanase et al  further claims a NC 50 (control unit) see col. 4 lines 38-54. Figures 1-3 of Yanase et al illustrate the polishing member has a disc-like shape and also illustrate that the polishing member has a columnar shape (interpreted as cylindrically shaped). See col. 3 lines 50-55 states that the polishing member (grinding wheel 14) is barrel shaped. Yanase et al further teaches:
 a) 	 that the polishing member is rotatable see col. 3 lines 57-64 of Yanase et al, 
b)	that the polishing device comprises a first pressing mechanism (dresser drive unit 31) to press the conditioner against the polishing member, and 
c) 	that the  control unit (NC 50) controls the first pressing mechanism.

Regarding claim 5:	The polishing device according to claim 1, wherein the control unit (NC 50) is configured to control the first pressing mechanism (dresser drive unit 31) so that the conditioning is performed at a predetermined cycle in polishing the substrate.   See col. 4 lines 3 – col. 8 line 29 of Yanase et al.

Regarding claim 6:	The polishing device according to claim 1, wherein the polishing member is held by holding arm spindle 12 and the conditioning member are held with a holding arm (dresser drive unit 31) of Yanase et al..  

Regarding claim 13:	Yanase et al further teaches the rotation of the conditioning member see col. 4 lines 3-7 and thus the control of rotation via NC 50 see col. 4 lines 3 – col. 8 line 29 of Yanase et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yanase et al (US 8,915, 768) of Halley (US 6,227,956).
The prior art of Yanase et al  was discussed above.
The prior art of Yanase et al fails to teach
Regarding claim 2:	The polishing device comprises a pressing mechanism and a first drive mechanism where the polishing member is moved in a first motion direction parallel to the substrate.
Regarding claim 7:	 The polishing device according to claim 1, further comprising a collection unit for collecting waste generated from the polishing member in performing the conditioning.  

The prior art of Halley is a CMP apparatus with a  collection unit (splash shield 110) and features to move the polishing pad. The polishing  pad 140 of Halley is held by a holding arm (combination of  platform 151, motors 152/156, and drive screws 154/156) see col. 5 lines 9-30 and Figs. 1 and 2. Traverse mechanism 150 is interpreted as the first drive mechanism  while a pressing mechanism combination of pad spindle 144 and unshown motor are mentioned int eh paragraph that joins cols. 4 and 5 of Halley. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to incorporate the splash shield, pressing mechanism, and first drive mechanism as suggested by Halley in the of Yanase et al in order to improve the mobility of the pad against the wafer and further enhance the pressing force thereof.

The prior art of Halley further provides splash shield 110 (interpreted as the collection unit) which acts to collect waste from the polishing process to include conditioning as the conditioning is provided in-situ with the polishing process according to the reference application see col. 6 lines 1-6 of Halley. According to Halley the motivation to incorporate the splash shield is to catch the polishing fluids and protect the processing equipment from the harsh process chemicals. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to incorporate the splash shield as suggested by Halley in the apparatus of Yanase et al order to catch the polishing fluids and protect the processing equipment from the harsh process chemicals of the polishing method and apparatus.

Regarding claim 14:	The apparatus of Yanase et al was discussed above.

The prior art of Yanase et a fails to claim a method comprising collecting waste generated from the polishing member while the polishing member is conditioned.
 The teachings of Halley were discussed above. 

Recall Halley provides splash shield 110 which acts to collect waste from the polishing process to include conditioning as the conditioning is provided in-situ with the polishing process according to the reference application see col. 6 lines 1-6 of Halley. According to Halley the motivation to incorporate the splash shield is to catch the polishing fluids and protect the processing equipment from the harsh process chemicals. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to incorporate the splash shield as suggested by Halley in the apparatus of Yanase et al in order to catch the polishing fluids and protect the processing equipment from the harsh process chemicals of the polishing method and apparatus.


Claims 3, 4, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable Yanase et al (US 8,915, 768) of Halley (US 6,227,956) as applied to claims 2, 7, and 14 above above, and further in view of Kurisawa (JP 11-179648A using the Machine Generated English Translation provided herewith).
The apparatus resulting from the combination of combination of Yanase et and Halley fails to teach:

Regarding claim 3:	 The polishing device according to claim 2, further comprising Page 2 of 6Application No. 16/495,010Preliminary Amendment a second drive mechanism for imparting a motion to the conditioning member to have a component contained in a second motion direction perpendicular to the first motion direction, and parallel to the surface of the substrate.  

Regarding claim 4:	The polishing device according to claim 3, wherein the second drive mechanism is configured to impart a linear motion and/or a rotating motion to the conditioning member.  


Regarding claim 8:	The polishing device according to claim 7, wherein the collection unit includes a suction unit for removing the waste generated from the polishing member through suction in performing the conditioning.  

Regarding claim 10:	The polishing device according to claim 7, wherein the collection unit includes a liquid supply mechanism for cleaning the conditioned polishing member, and a liquid collection mechanism for collecting the liquid which has been used for cleaning the polishing member.

The prior art of Kurisawa teaches a polishing apparatus that prevents a reduction in a polishing rate and presents a wafer surface from being scratched by falling debris when debris from the conditioner surface falls off. The apparatus of Kurisawa features a polishing member (polishing pad 1), a conditioning member (condition 6) that is brought into pressure contact with the polishing pad and rotated on the polishing pad via arm 8 (holding arm). According to [0004] of Kurisawa the conditioner 6 is attached to the arm 8 and can be moved linearly (up and down and left and right) by a motor drive (second drive mechanism) see also [0023] of Kurisawa.

 Recall the polishing  pad 140 of Halley is held by a holding arm (combination of 151, 152, and 154 see col. 5 lines 9-30 and Figs. 1 and 2.

Recall Halley features a collection unit 110 but fails to teach a suction unit.

The prior art of Kurisawa teaches a slurry suction unit 10 with a suction port connected to the suction pump 9 and is installed apart from the conditioner 6 see [0007], see also [0012], [0013], [0028], [0033].

The slurry supply port 5 (liquid supply mechanism) of Kurisawa  is located such that it helps to keep the conditioner cleaned according [0024] of Kurisawa. According to [0028] of Kurisawa the liquid is collected.

Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus resulting from the combined teachings of the claims of the reference application and the teachings of Yoshida et al and Halley to provide the second drive mechanism, having both the polishing member and conditioning member be held on a holding arm (respectively) and a collection unit to be provided with the enhanced features of a suction unit, liquid supply mechanism and a liquid collection mechanism as suggested by Kurisawa.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable Yanase et al (US 8,915, 768) of Halley (US 6,227,956) as applied to claims 2, 7, and 14 above, and further in view of Brown et al (US 6,135,868).

The teachings of the combination of Yanase et and Halley were discussed above.

The apparatus resulting from the combination of Yanase et and Halley fails to teach that the polishing device has a collection unit that includes a scraper or a wiper for collecting the waste generated from the polishing member in performing the conditioning.  

The prior art of Brown et al teaches a groove cleaning device for CMP with a  conditioner head 23 that features a conditioning member 27a and brushes 13a which scrape and/or wipe via bristles 31 debris from the polishing member (polishing pad) to improve the longevity of the polishing pad see cols. 3 line 21-col. 5 line 46. The motivation to further modify the apparatus resulting from the combined teachings of Yanase et al and Halley with the teachings of Brown et al serves to provide a scraper/wipers (brushes 13a) to enhance the longevity of the polishing pad. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to further modify the apparatus resulting from the combined teachings of Yanase et al and Halley with the teachings of Brown et al.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Talieh (US 5,934,979) teaches a  CMP apparatus with multiple polishing pads 20 where the pads rotate and move parallel to the substrate 19 see Figures.
Hsu et al (US 6,561,880) teaches an apparatus and method for cleaning the polishing pad with a linear polisher featuring polishing pad 30, conditioner disk 54.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716